Case: 12-60098       Document: 00512092451         Page: 1     Date Filed: 12/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2012
                                     No. 12-60098
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ISMAEL MAHDI OMAR, also known as Ismael Omar,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A088 739 922


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
       Ismael Mahdi Omar, a native and citizen of Djibouti, Africa, petitions for
review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal from
the Immigration Judge’s (IJ) denial of his application for asylum, withholding
of removal and relief under the Convention Against Torture (CAT). He also
petitions for review of the BIA’s denial of his motion for reconsideration.
       Omar makes only conclusional arguments that his removal was barred by
the principle of res judicata and that he was prejudiced during his removal

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60098     Document: 00512092451      Page: 2   Date Filed: 12/21/2012

                                  No. 12-60098

proceedings because documentary evidence he submitted in support of his claims
was either not submitted to the IJ or not considered by the IJ. Omar does not
address the BIA’s reasons for rejecting his res judicata argument or its finding
that he had a full and fair opportunity to present his claims and that the
immigration proceedings were not unfair. In addition, he fails to address the
BIA’s findings with respect to his requests for asylum, withholding of removal
and protection under CAT.
      Omar’s petitions for review do not provide “even the slightest identification
of any error” in the BIA’s legal analyses or the application of the analyses to his
claims. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Issues
not raised and conclusional and inadequately briefed arguments are waived.
Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008); Soadjede, 324 F.3d
at 833; Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993). Accordingly,
Omar’s petitions for review are DENIED.




                                        2